internal_revenue_service number release date index number ------------------------- ------------------------- ------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number --------------------- refer reply to cc tege eb ec plr-109449-09 date date corporation ------------------------- plan ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- date x date y x y dear --------------- --------------------------- -------------------------- -- -- this letter responds to a letter dated date and subsequent correspondence submitted by your authorized representatives requesting a ruling under sec_162 of the internal_revenue_code code specifically a ruling is requested that the ability to designate the actual number of cash performance units cpus granted under the plan to a covered_employee after the first days of the performance period will not prevent compensation paid under the plan from qualifying as performance-based compensation under sec_162 of the code and sec_1_162-27 of the income_tax regulations regulations corporation represents the following facts corporation established the plan to provide additional incentives for certain executives of corporation including covered employees within the meaning of sec_162 of the code corporation’s board_of directors adopted the plan on date x on date y the shareholders approved the material terms of the performance goals under the plan in a shareholder vote meeting the requirements of sec_1_162-27 of the regulations plr-109449-09 the plan provides compensation in the form of a cash bonus based on corporation’s financial performance in performance metrics set forth in the plan over a designated performance period of not less than x fiscal years awards under the plan are made in the form of cpus each cpu is granted with a fixed dollar value and the payment amount for each cpu is the function of a formula based on the performance of corporation with respect to one or more performance goals the compensation committee which is composed of two or more outside directors within the meaning of sec_1_162-27 of the regulations may grant cpus under the plan to certain designated eligible participants including covered employees the plan provides a maximum limitation on the dollar amount of an award that may be paid to a covered_employee for any performance period under the terms of the plan the dollar amount payable to a covered_employee may not in any event exceed y percent of corporation’s earnings before income taxes as publicly disclosed in corporation’s annual report to the securities exchange commission on form 10-k for the fiscal_year ended immediately prior to the applicable_payment date the shareholders approved this maximum award on date y within the first days of a performance period the plan requires the compensation committee to establish a the period over which the performance goals will be measured b the award payment_date c the performance goals applicable to each participant d the method for evaluating performance e the unit value for each cpu f the method for determining the payment amount for each participant and g the maximum number of cpus that may be granted to any one participant with respect to executives designated to participate in the plan for a performance period the compensation committee may delay the grant of a specific number of cpus to each participant until after the first days of the performance period the plan gives the compensation committee discretion to grant an individual participant the maximum number of cpus that may be granted to any one participant or some reduced number of cpus corporation represents that if a participant receives less than the maximum number of cpus the number of cpus issued to other participants will not be increased as a result after the end of each performance period the compensation committee will certify in writing the level of performance achieved by corporation with respect to each relevant performance_goal the payment amount with respect to each cpu and the amount to be received by each participant including the covered employees for the relevant performance period sec_162 of the code provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries and other compensation_for_personal_services actually rendered plr-109449-09 sec_162 of the code provides that a publicly_held_corporation shall not be allowed a deduction for remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 of the code excepts from this limitation certain performance-based compensation payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by the compensation committee of the board_of directors of the taxpayer which is comprised solely of two or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to the shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration the compensation committee of the board_of directors certifies that the performance goals and any other material terms were satisfied sec_1_162-27 of the regulations provides that the dollar_figure deduction limit does not apply to qualified_performance-based_compensation qualified_performance-based_compensation is compensation that meets all of the requirements set forth in sec_1_162-27 through of the regulations under sec_1_162-27 of the regulations qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee actually established the goal the regulations further provide that a performance_goal is objective if a third party having knowledge of the relevant facts could determine if the goal is met sec_1_162-27 of the regulations provides that a preestablished performance_goal must state in terms of an objective formula or standard the method for computing the amount of compensation payable to the employee if the goal is attained a formula or standard is objective if a third party having knowledge of the relevant performance results could calculate the amount to be paid to the employee in addition a formula or standard must specify the individual employees or class of employees to which it applies under sec_1_162-27 of the regulations the terms of an objective formula or standard must preclude discretion to increase the amount of compensation payable that would otherwise be due upon attainment of the goal a performance_goal is not discretionary merely because the compensation committee reduces or eliminates the compensation or other economic benefit that was due upon attainment of the goal plr-109449-09 however the exercise of negative discretion with respect to one employee is not permitted to result in an increase in the amount payable to another employee based on the information submitted we rule that the ability to designate the actual number of cpus granted under the plan to a covered_employee after the first days of the performance period will not prevent compensation paid under the plan from qualifying as performance-based compensation under sec_162 of the code and sec_1_162-27 of the regulations no opinion is expressed as to whether compensation paid under the plan will otherwise qualify as performance- based compensation under sec_162 of the code and sec_1_162-27 of the regulations except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________________ thomas d scholz assistant branch chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
